Title: Petition of James Snow, with Jefferson’s Order, 9 July 1804
From: Snow, James
To: Jefferson, Thomas


               The Humble petition of James Snow
               Humbley sheweth,
               That Your unfortunate petitioner is a prisoner confined in the Gaol of Alexandria on a fine of One hundred Dollars. Your unfortunate petitioner is truely Sensible of his errors, which he has been led into from his Youth & indiscretion, by designing Men, Your petitioner has been confined Twenty Months without the Smallest prospect of relif but from the Clemency of Your Excellencey, and being confined in a Gaol in the prime of Youth, having no powers to Serve my Country or myself as a Good Citizen aught to do, Humbley pray that Your Excellencey, will pitty my condition, and forgive my offence, And Your Petitioner in Duty bound will ever pray,
               
                  
                     James Snow
                  
               
               
               
                  July 9th. 1804

                  The Undersigned Judges of the Circuit Court of the District of Columbia have been applied to by the above petitioner James Snow to recommend the remission of his fine.—
                  We Know of nothing in his Character or Conduct to entitle him In point of Justice to such remission; on the Contrary we consider that his crime, which was, perjury, was properly punishable by imprisonment, putting in the pillory and fine. the Term of the imprisonment by the first part of the sentence is expired, and he is now confined on account of the fine. We are satisfied that he has no means of paying the fine, and in consideration of that circumstance, of the length of his imprisonment, of the expence incurred thereby to the United States, and of the possibility of his reformation, we are induced to recommend and do respectfully recommend to the president the remission of his fine as prayed by him in order that he may be discharged from further imprisonment—
               
               
                  
                     W Kilty
                  
                  
                     N. Fitzhugh
                  
               
               
                  [Order by TJ:]
                  Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
                  July 17. 04.
               


            